Mikoll, J., dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting).
I respectfully dissent. I would reverse and remand. Petitioner accepted a half-time position as a physical education teacher for the school year 1976-1977 after he was notified that because of declining enrollment his full-time position as a physical education teacher was being reduced to half time and that his name was being placed on a preferred eligibility list in accord with subdivision 3 of section 2510 of the Education Law. The following school year, due to the resignation of a full-time physical education teacher, the board of education abolished the full-time position and created two new three-fourth’s time positions. Petitioner was offered one position and a new teacher the other. On these facts the provisions of subdivisions 1 and 3 of section 2510 of the Education Law were violated. The creation of the two new part-time positions for the performance of similar work done by petitioner in place of the one full-time and one halftime position brings the instant case squarely within the exception mentioned in Matter of Young v Board of Educ. (35 NY2d 31, 34) where the court intoned: "Had a new or part-time position been created to carry on the work formerly done by petitioner, a different question would be presented. (See Education Law, §§ 2510, 2585; Matter of Baron v. Mackreth, 30 A D 2d 810, affd. 26 N Y 2d 1039.) But such is not the case here.” Moreover, the record fails to demonstrate that the board of education acted in good faith in creating the new positions. There is no showing that the same objectives could not have been accomplished by the appropriate scheduling of one full-time and one half-time physical education teacher. This fact makes it highly suspicious that the stated objectives of elimination of cross town travel and more efficient teacher utilization were the real purposes of the board’s actions. I would, therefore, reverse the judgment and remand for further proceedings not inconsistent herewith.